Title: To George Washington from James Bell, 26 May 1794
From: Bell, James
To: Washington, George


               
                  Sir,
                  Philada May 26. 1794
               
               Persuaded that your important time must be occupied with the weighty Care of the public affairs, I feel, on this account, great embarrassment for trespassing one moment on your attention. I regret, Sir, that it has become necessary. But, your exalted Character justifies me in hoping that, tho’ surrounded by great and important public business, you will condescend to hear my Representations, and, so far as in you lies, remedy the Grievances of which I complain.
               When, in the Course of the war with Great Britain, an Expedition was undertaken by the United States against Canada, I rendered, what are allowed to be, great and important Services to the United States. I expended, Sir, my own Monies—I furnished Supplies, at my own expense, for the American Army; and, otherwise, assisted the expedition by all the means in my power: and, in the doing of this, I reduced my private fortune very considerably. I had hopes in the Justice of the United States, and entertained no doubt, but that my Demands for these
                  
                  services, supported as they are by just vouchers, would be allowed to me. Accordingly I lately petitioned the Congress; and, in the House of Representatives, my petition was referred to a Committee who, on a full investigation of my Claims & Vouchers made a favorable report, which was agreed to in the House and a Bill was brought in agreeably thereto which being referred to a Committee of the whole was lost on the principle that I am barred by the Act of Limitation. I enclose, for your perusal a Copy of the report of the Committee, and of my own statement to them when sitting for the purpose of examining my Claims.
               I have believed, Sir, that the Services I have rendered to the United States were meritorious—and that my demands for them are just is incontestible. I have also believed, Sir, that the Act of Limitation cannot bar my Claims, because, not dwelling within the limits of the United States, I ought to come within the provisory exceptions of that Act; for, my residence has all along been at Chambly in Canada.
               But, Sir, just as my demands are I am excluded from all Chance of recompense; and I cannot help expressing to you that I deem this peculiarly hard.
               I beg of you, Sir, if it lies in your power, to assist me in having my Business put into a train of just liquidation; and, I am sure, that your regard for those, who were the real friends of America in the time of her greatest Danger & Distress, will lead you to do every thing to this purpose that you consistently can.
               For Brevity sake, I have avoided a more particular detail; hoping, that you will be pleased to favor me with an opportunity of personally explaining the peculiar Hardship of my Situation with regard to this business. Permit me therefore to wait your Answer. With the greatest respect & Esteem I am Sir Your most obedt humble Servant
               
                  Jas Bell
               
            